Luke, J.
1. Permissive use of a private way not over fifteen feet in .vidth may ripen into prescriptive rights thereto. See Kirkland v. Pittman, 122 Ga. 256, 259 (50 S. E. 117) and cases cited.
2. The evidence in this ease was conflicting, but the ordinary who heard the case was authorized to render judgment requiring removal of obstructions from the private way. Eor no reason assigned did the judge of the superior court err in the judgment overruling the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.